                    Case 19-50272-KBO           Doc 47      Filed 11/13/20        Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
              Debtors.                                          :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
              Plaintiff,                                        :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :   Ref. Docket No. 45
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
              Defendants.                                       :
                                                                :

                           STIPULATED AMENDED SCHEDULING ORDER

             To promote the efficient and expeditious disposition of the above-captioned adversary

proceeding, the following amended schedule shall apply to this proceeding:

             IT IS HEREBY ORDERED that:

             1.     Non-Expert Discovery. All non-expert discovery (i.e., fact discovery) shall be

completed by April 16, 2021, with such discovery to proceed as follows:

                    a.      Document productions by the parties and non-parties shall be substantially

                            completed by January 15, 2021.



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
               Case 19-50272-KBO          Doc 47      Filed 11/13/20     Page 2 of 5




               b.      Depositions of parties and non-parties shall be completed by April 16,

                       2021. Not including expert depositions, there shall be a maximum of 15

                       depositions by the Plaintiff and 15 depositions by the Defendants. Each

                       deposition shall be limited to a maximum of seven (7) hours, unless

                       extended by agreement of the parties. The parties, however, shall have the

                       right to request additional depositions and/or extensions of their duration

                       for good cause shown under Fed. R. Civ. P. 30(a)(2) and 30(d), as made

                       applicable herein by Fed. R. Bankr. P. 7030.

       2.      Rule 26(a)(2) Expert Disclosures. The parties shall serve the expert disclosures

required by Fed. R. Civ. P. 26(a)(2), as made applicable herein by Fed. R. Bankr. P. 7026, no later

than April 30, 2021. With respect to any evidence that is intended solely to contradict or rebut

evidence on the same subject matter identified by another party in its expert disclosures, the parties

shall serve the expert disclosures required by Fed. R. Civ. P. 26(a)(2), as made applicable herein

by Fed. R. Bankr. P. 7026, no later than May 28, 2021.

       3.      Expert Discovery. All expert discovery shall be completed by June 25, 2021, with

such discovery to proceed as follows:

               a.      Depositions of expert witnesses shall be completed by June 25, 2021. Each

                       deposition shall be limited to seven (7) hours, unless extended by agreement

                       of the parties.    The parties, however, shall have the right to request

                       extensions of deposition duration for good cause shown under Fed. R. Civ.

                       P. 30(a)(2) and 30(d), as made applicable herein by Fed. R. Bankr. P. 7030.

               b.      Challenges or objections to expert testimony shall be filed and served no

                       later than August 6, 2021.




                                                  2
                Case 19-50272-KBO           Doc 47      Filed 11/13/20      Page 3 of 5




        4.      Joint Status Report. No later than November 10, 2020, the parties shall file a joint

status report on the nature of the matters at issue and the progress of discovery to date.

        5.      Status Conference. On November 17, 2020, beginning at 10:00 a.m., the Court

shall hold a telephonic status conference with counsel for the parties pursuant to Fed. R. Civ. P.

16(a), (b), and (c), as made applicable herein by Fed. R. Bankr. P. 7016, to discuss the nature of

the matters at issue and the progress of discovery to date. If the parties agree that there is nothing

to report, nor anything to add to the joint status report, they may so notify the Court in writing

before the conference is scheduled to occur, and the conference shall be taken off of the Court’s

calendar.

        6.      Dispositive Motions.      All dispositive motions, including opening briefs and

supporting documents, shall be filed and served no later than August 6, 2021. All responses to

dispositive motions, including answering briefs and supporting documents, shall be filed and

served no later than September 3, 2021. All replies in support of dispositive motions, including

reply briefs and supporting documents, shall be filed and served no later than September 24, 2021.

        7.      Pretrial Order. No later than three (3) business days prior to the date set for the

pretrial conference, the parties shall file, and simultaneously deliver to the Court two copies, of a

proposed joint pretrial order, stating: (a) the nature of the case, including claims of the parties; (b)

the basis of Court’s jurisdiction; (c) the stipulated facts; (d) the disputed facts; (e) the issues of law

to be decided by the Court; (f) the names and addresses of witnesses, including expert witnesses,

whose testimony the parties expect to offer at trial; (g) the deposition testimony that the parties

expect to offer at trial; (h) a list of pre-marked exhibits, including written discovery and responses,

which each party intends to offer at trial with a specification of those exhibits which will be

admitted in evidence without objection, and those exhibits which will be objected to and the




                                                    3
                  Case 19-50272-KBO        Doc 47     Filed 11/13/20     Page 4 of 5




Federal Rule of Evidence supporting or opposing such objection; (i) a statement of what each party

intends to prove in support of its claims or its defenses at trial; (j) a statement of the damages

claimed or relief sought; (k) any motions in limine; (l) the probable length of trial; and (m) any

other matters relevant to the trial of this proceeding. In addition, pursuant to Local Rule 7016-

2(d)(xv), the concluding paragraph of the proposed joint pretrial order shall read: “This Order shall

control the subsequent course of the action unless modified by the Court to prevent manifest

injustice.”

            8.    Pretrial Conference. On November 1, 2021, beginning at 10:00 a.m., the Court

shall hold a final pretrial conference with counsel for the parties. Unless otherwise ordered by the

Court, the parties should assume that filing the joint pretrial order satisfied the pretrial disclosure

requirements of Fed. R. Civ. P. 26(a)(3), as made applicable herein by Fed. R. Bankr. P.

7026(a)(3).

            9.    Pretrial Briefs and Trial Date. This adversary proceeding is scheduled for a 5-day

trial on November 15, 2021, beginning at 10:00 a.m., or as soon thereafter as the Court’s calendar

permits. The parties may file pretrial briefs with the Court no later than fourteen (14) days prior

to trial.

            10.   Modification of Order. The deadlines set forth in this Scheduling Order may be

extended or otherwise modified by: (a) written agreement of the parties without further order of

the Court; or (b) by the Court for good cause shown.

            11.   Mediation. No later than November 30, 2020, the parties shall file a Stipulation

Regarding Appointment of a Mediator or a statement that the parties cannot agree on a mediator

and a request that the Court select and appoint a mediator to the proceeding. Within sixty (60) days

after the entry of an Order Assigning the Adversary Proceeding to Mediation, the mediator shall




                                                  4
               Case 19-50272-KBO           Doc 47      Filed 11/13/20     Page 5 of 5




either (a) file the mediators certificate of completion, or, (b) if the mediation is not concluded, file

a status report that provides the projected schedule for completion of the mediation.

       12.     The Plaintiff shall immediately notify Chambers upon the settlement, dismissal, or

other resolution of any adversary proceeding subject to this Order and shall file with the Court

appropriate evidence of such resolution as thereafter as is feasible. Moreover, Plaintiff shall

immediately advise Chambers, in writing, of any occurrence or circumstance which Plaintiff

believes may suggest or necessitate the adjournment or other modification of the pretrial

conference and/or trial setting.




   Dated: November 13th, 2020                           KAREN B. OWENS
   Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE


                                                   5
